Citation Nr: 1009298	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 
1955, with a subsequent period of active duty for training 
from September 1957 to October 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO). 

The Veteran originally sought service connection for both 
bilateral hearing loss and cold injury residuals to the feet.  
The Board remanded the Veteran's claim for additional 
development in February 2008.  The Veteran's claim for 
service connection for cold injury residuals was granted in a 
June 2009 rating decision, so that issue is no longer before 
the Board.  

The Board remanded the Veteran's claim for service connection 
for bilateral hearing loss in order to obtain records that 
the Veteran identified.  The ordered development has been 
completed, so the case is properly before the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's 
bilateral hearing loss was not present in service or for many 
decades following active duty separation, and such loss is 
not causally related to active service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004, prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  In 2006, the Court of Appeals for Veterans Claims 
ruled that VA must inform claimants of all elements of a 
service connection claim, including how VA assigns disability 
ratings and how an effective date is established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the 
Veteran in this case did not receive such notice regarding 
ratings and effective dates prior to the initial 
adjudication, the Veteran did receive such notice in March 
2006, prior to the March 2008 Board decision and June 2009 
Supplemental Statement of the Case.  Further, his claim is 
being denied, so any failure to inform him of these 
particular aspects of service connection is deemed 
nonprejudicial.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of pertinent medical records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the RO has obtained the Veteran's 
service treatment records and his post-service VA treatment 
records.  The Veteran has been afforded two VA audio 
examinations germane to the issue before the Board.  

The Veteran's claim was remanded, as he had identified 
additional records that were not associated with the claims 
file.  The Veteran stated that he believed that these records 
would show that he received a magnetic resonance imaging 
(MRI) examination for his hearing loss in 1992.  However, no 
MRI of the head dated in 1992 has been located.  A relevant 
August 1995 MRI has been located.  Given the nature of the 
evidence surrounding the Veteran's hearing loss (discussed in 
greater detail below), and the voluminous records obtained, 
with more than 1,000 pages of clinical records associated 
with the claims file since the Remand, the Board believes 
that the Veteran was referring to the records that VA has now 
obtained, not to records that still must be sought.  

Accordingly, as it appears that all obtainable evidence has 
been associated with the claims file, the Board notes that 
the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Sensorineural hearing loss, however, may be 
presumed to have been incurred in service, if it becomes 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a); 1131, 1137 38 C.F.R. §§ 3.307(a), 3.309(a).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in-service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  In the present case, the Veteran 
contends that the bilateral hearing loss from which he 
suffers today is causally related to his active duty noise 
exposure.  The Veteran's claim must be denied, however, as 
there is no showing that such noise exposure resulted in the 
Veteran's current hearing loss.  

The Board acknowledges that the Veteran currently suffers 
from bilateral hearing loss.  The Veteran underwent a VA 
audio examination in March 2009.  After performing the 
requisite tests, the examiner diagnosed the Veteran as 
suffering from flat profound sensorineural hearing loss in 
his right ear, and normal sloping to moderate sensorineural 
hearing loss in his left.

The Veteran's claim fails, however, because no medical 
evidence indicates that this hearing loss is causally related 
to his active duty service.  The examiner who conducted the 
March 2009 VA examination reviewed the Veteran's claims file 
and took a medical history from the Veteran.  The Veteran 
reported that his in-service noise exposure consisted mainly 
of gunfire during weapons training.  The Veteran did report 
significant post-service noise occupational exposure, as he 
worked as a truck driver from 1958 until the date of his 
retirement.  Further, the Veteran reported post-service 
recreational noise exposure, including loud music and farm 
and lawn equipment.  

In reviewing the Veteran's service treatment records and 
other medical records associated with the claims file, the 
examiner noted that the Veteran's hearing on discharge was 
judged to be within normal limits, though this test was based 
on now outdated techniques.  Importantly, the examiner noted 
that the Veteran did not seek post-service VA evaluation of 
his hearing until January 1995.  At that time, he complained 
of suffering from hearing loss on his right side for three 
days prior to his seeking treatment.  Since that time, the 
Veteran has been seen numerous times for his hearing loss, 
but the Veteran has not reported that his hearing loss began 
in service, and he has not reported that he noticed hearing 
loss prior to 1992.   

Based on all of this evidence, which, as noted above is quire 
voluminous, with more than 1,000 pages of clinical records, 
the examiner concluded that it is less than likely that the 
Veteran's hearing loss is caused by or a result of acoustic 
trauma while on active duty.  The examiner noted that the 
Veteran's hearing was judged to be normal at separation.  
Though the tests relied upon to make this judgment have now 
been deemed unreliable, the examiner stated that his opinion 
was buttressed by the long lag between the Veteran's 
separation (in 1955) and his first complaint of hearing loss 
(in 1992).  The examiner was also noted in the rationale for 
the conclusion the fact that the Veteran's left ear hearing 
loss was found to be mild, and that the Veteran had little 
acoustic trauma in-service.  

The March 2009 VA examination is the most probative medical 
evidence, as the examiner was able to review the Veteran's 
entire claims file and take a comprehensive medical history 
from the Veteran himself.  Still, no other medical evidence 
in the Veteran's claims file establishes a nexus between his 
current hearing loss and his active duty service.  

The Veteran himself places the onset of his hearing loss long 
after his active service ended.  In January 1995, the Veteran 
visited a private ear, nose, and throat clinic for his 
hearing loss.  At that time, he stated that his hearing loss 
had begun three days prior.  In a February 1995 treatment 
record, the Veteran placed his right ear hearing loss as 
beginning 12 days prior to his visit.  In April 1995, he 
placed the onset of his hearing loss in February of that 
year.  In an October 2004 VA audiology appointment, the 
Veteran stated that his right ear hearing loss began in 1992.  

While the Veteran has been slightly inconsistent in 
describing exactly when his hearing loss began, he has always 
placed the date in the 1990s, almost 40 years after his 
active duty service.  The Veteran has not, at any point, 
stated that he suffered from hearing loss prior to the 1990s.  
In making its decision, the Board may consider the length of 
the period following service where the Veteran did not report 
the symptoms being complained of in the present issue.  
Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  The 
Board considers the four decade period between the end of the 
Veteran's active service and the date he first complained of 
suffering from hearing loss to be probative of the fact that 
hearing loss has not been chronic and continuous since the 
Veteran's service.  

There is no evidence which is favorable to the claim.  The 
Veteran's service treatment records disclose no hearing loss.  
The Veteran himself has reported that he first noticed 
hearing loss in the early 1990s, when more than 35 years had 
elapsed after the Veteran's service.  Thus, the Veteran's 
consistent reports establish that his hearing loss has not 
been chronic or continuous since his service discharge.  
There is no evidence that the Veteran's hearing loss was 
present within one year after his service discharge, so the 
Veteran's hearing loss may not be presumed to have been 
incurred in service.   

Finally, the March 2009 medical opinion is unfavorable to the 
Veteran's claim, and there is no clinical evidence of record 
which is favorable to the Veteran's claim.  The preponderance 
of the evidence reflects that the Veteran's bilateral hearing 
loss was not present in service or for many decades following 
active duty separation, and such loss is not causally related 
to active service.  

The Board thus concludes that the Veteran's bilateral hearing 
loss was not incurred in or aggravated by active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.  
Because the preponderance of the evidence is against the 
claim, the provisions regarding resolution of reasonable 
doubt are not for application to warrant a more favorable 
outcome.  The claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


